180 U.S. 126 (1901)
NEELY
v.
HENKEL (No. 2).
No. 406.
Supreme Court of United States.
Argued December 10, 11, 1900.
Decided January 14, 1901.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
MR. JUSTICE HARLAN delivered the opinion of the court.
The record in this case, it is admitted, shows the same state of facts as in the case just decided. This was a second application for a writ of habeas corpus, upon substantially the same grounds as were urged in the other case. The additional allegations in this application for the writ did not materially change the situation.
For the reasons stated in the opinion just delivered, the judgment of the Circuit Court is
Affirmed.